DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 11-12, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0066042 Pandia et al., hereinafter “Pandia”, in view of US 2017/0119273 Thakur et al., hereinafter “Thakur” (both cited previously).
Regarding claim 1, Pandia discloses a medical system (Figure 24, element 500) for monitoring heart sounds of a subject (Para 79 and 80), the system comprising: a medical device (Figure 24, elements 520-550; these include the electrodes from figure 2) that is an implantable medical device (Para 105; the sensor devices can be implantable) that is configured to: (1) obtain, during a first sampling interval (Figure 5 shows a sampling interval from 0 to 70 seconds), a first physiological signal (Figure 5, ECG signals, see also Para 87); (2) detect a quiet period (Para 158 and Figure 15; although they don’t explicitly mention detecting a quiet period, they do detect signals during a rest period, so it’s implied that a rest period is detected), wherein the quiet period (Para 158 and Figure 15) comprises a period of time that has a length 
Pandia does not explicitly disclose wherein the quiet period comprises a period of time that has a length that exceeds a specified threshold and during which an activity level of the subject satisfies a specified quiet condition.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the means of comparing an activity level to a threshold to detect the period of rest, as taught by Thakur, in the invention of Pandia in order to determine when a patient is physically inactive and therefore measure a physiological parameter (Thakur; Para 99).
Regarding claim 2, Pandia discloses the analysis component (Figure 24, element 520) is further configured to determine, based on the heart sounds data (Para 87), at least one of heart rate, heart rate variability (HRV), and blood pressure (Para 87; heart rate data is derived from the heart sounds).
Regarding claim 5, Pandia discloses the analysis component (Figure 24, element 520) is configured to extract heart sounds data (Para 87 and 155; the accelerometer provides primary heart sounds) from the second physiological signal (Para 87; from the accelerometer, i.e. acceleration data) by: receiving the second physiological signal (Figure 5, raw acceleration data, see also Para 98 and 81); applying a heart sounds filter to the second physiological signal (Para 97; a low pass filter is applied and this filter as shown in Figure 5 results in a filtered residual acceleration, i.e. heart sounds) to create a filtered second physiological signal (Figure 5; filtered residual acceleration); applying a temporal filter to the second physiological signal (Para 167 and 168 both disclose filtering a signal at a cut off frequency, which is what a temporal filter does, it’s main component is to filter frequencies that are unnecessary) to determine a temporal window corresponding to a beat (Figure 18 shows clearly how the filtered acceleration correlates with a time interval that corresponds to a beat, shown by the R-R and S1 intervals); identify signal peaks within the temporal window (Figure 4, element 170); extract, from the filtered physiological signal, acceleration data corresponding to the identified signal peaks (Figure 10 and Para 161); and determine, from the extracted acceleration data, the heart sounds data (Para 87 and 155; the accelerometer provides primary heart sounds).
Regarding claim 6, Pandia discloses the analysis component (Figure 24, element 520) is configured to determine the heart sounds data (Para 173) 
Pandia does not disclose identifying approximate heart sounds locations based on a template and cross-correlating a plurality of extracted beats to the template.
However, Thakur discloses a system for monitoring heart sounds (Abstract) and teaches identifying approximate heart sounds locations (Para 62; track the temporal locations and can detect an S4 heart sound, meaning an atrial heart sound, which signifies a location) based on a template (Para 62) and cross-correlating a plurality of extracted beats to the template (Para 62).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have identified heart sound locations based on a template as taught by Thakur, in the invention of Pandia, in order to evaluate features/metrics specifically for that detected location (Thakur; Para 62 and 63).
Regarding claim 11, Pandia discloses a method of monitoring heart sounds of a subject (Para 82 and 104) using a mobile phone (Figure 24, element 510 and Para 105 discloses that it could be a mobile phone with a built in accelerometer) and a medical device (Figure 24, elements 520-550; these include the electrodes from figure 2) that is implantable (Para 105; the sensor devices can be implantable), the method comprising: detecting, by the medical device (Para 158), a quiet period (Para 158 and Figure 15; although they don’t explicitly mention detecting a quiet period, they do detect signals during a rest period, so it’s implied that a rest period is detected), comprising a period of time that has a length that exceeds a specified threshold (Figure 15 shows a period of rest from 0-20 seconds, it is implied that a threshold is in place to determine that the patient/user is indeed at rest, to add on this, applicant is arguing that this limitation is not disclosed, this is further discussed in the 103 rejection below) and during which an activity level of the subject satisfies a specified quiet condition (Para 168 discloses resting breathing periods, which seems to be the method they use to determine that the user is at rest, although it does not explicitly mention that the rest period is detected, it is implied since rest data is presented in Figure 15); outputting, by the medical device, a signal indicating the detected quiet period (Para 158 and 82); causing, in response to receiving the signal indicating the detected the quiet period, the mobile phone obtain a physiological signal (Para 168) via an acceleration sensor (Para 168 and 105); applying a frequency filter to the physiological signal (Para 97; a low pass frequency filter is applied and this filter as shown in Figure 5 results in a filtered residual acceleration, i.e. heart sounds) to create a filtered physiological signal (Figure 5; filtered residual acceleration); applying a temporal filter to the physiological signal (Para 167 and 168 both disclose filtering a signal at a cut off frequency, which is what a temporal filter does, it’s main component is to filter frequencies that are unnecessary) to determine a temporal window corresponding to a beat (Figure 18 shows clearly how the filtered acceleration correlates with a time interval that corresponds to a beat, shown by the R-R and S1 intervals); identifying signal peaks within the temporal window (Figure 4, element 170); extracting, from the filtered physiological signal, acceleration data corresponding to the identified signal peaks (Figure 10 and Para 161); and determining, from the extracted acceleration data, heart sounds data (Para 87 and 155; the accelerometer provides primary heart sounds).
Pandia does not explicitly disclose wherein the quiet period comprises a period of time that has a length that exceeds a specified threshold and during which an activity level of the subject satisfies a specified quiet condition.
However, Thakur discloses a system for monitoring heart sounds (Abstract) that includes an implantable device (Para 43 and 55) and teaches the quiet period comprises a period of time that has a length that exceeds a specified threshold (Para 99) and during which an activity level of the subject satisfies a specified quiet condition (Para 99).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the means of comparing an activity level to a threshold to detect the period of rest, as taught by Thakur, in the invention of Pandia in order to determine when a patient is physically inactive and therefore measure a physiological parameter (Thakur; Para 99).
Regarding claim 12, Pandia discloses determining the heart sounds data (Para 173). 
Pandia does not disclose identifying approximate heart sounds locations based on a template; and cross-correlating a plurality of extracted beats to the template.
However, Thakur discloses a system for monitoring heart sounds (Abstract) and teaches identifying approximate heart sounds locations (Para 62; track the temporal locations and can detect an S4 heart sound, meaning an atrial heart sound, which signifies a location) based on a template (Para 62); and cross-correlating a plurality of extracted beats to the template (Para 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have identified heart sound locations based on a template as taught by Thakur, in the invention of Pandia, in order to evaluate features/metrics specifically for that detected location (Thakur; Para 62 and 63).
Regarding claim 21, Pandia discloses the analysis component is configured to fork the second physiological signal to a first filter and a second filter (Figure 26 shows that the Z-axis and the Y-axis signals come from one input via a sensor, Figure 31 shows that these split signals undergo their individual filter after being forked into two different axis, therefore the signal is being split into two parts and each undergoes a filter independent than the other).
Regarding claim 22, Pandia discloses the analysis component (Figure 24, element 520) is configured to apply a first filter (Para 97; a low pass frequency filter is applied and this filter as shown in Figure 5 results in a filtered residual acceleration, i.e. heart sounds) to the second physiological signal to filter frequencies outside 10-90 hertz (Para 100), wherein the analysis component is configured to apply a second filter (Para 167 and 168), which is a temporal filter (Para 167 and 168 both disclose filtering a signal at a cut off frequency, which is what a temporal filter does, it’s main component is to filter frequencies that are unnecessary).
Regarding claim 23, Pandia discloses the frequency filter (Para 100) filters frequencies outside 10-90 hertz (Para 100).
Regarding claim 24, Pandia discloses the temporal filter filters (Para 168) frequencies outside 0.5-2 hertz (Para 168).
Regarding claim 25, Pandia discloses the mobile phone (Para 105) is positioned adjacent the subject's thigh region (Para 105 states that accelerometers, which could be built into a mobile phone, can be attached via straps elsewhere on the body, meaning it can be attached to the subject’s thigh region).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0066042 Pandia et al., hereinafter “Pandia”, in view of US 2017/0119273 Thakur et al., hereinafter “Thakur”, further in view of US 2018/0344212 An et al., hereinafter “An” (cited previously).
Regarding claim 4, Pandia discloses all the limitations of claim 1.
Pandia does not disclose a posture sensor implemented in the medical device and/or the mobile device, wherein the posture sensor is configured to determine a posture of the subject during the second sampling interval and provide an indication of the determined posture to the analysis component.
However, An discloses a medical system that detects heart sounds (Abstract) and teaches a posture sensor (Para 49; discloses multiple physiological sensors and one of the physiological signals are posture) implemented in the medical device and/or the mobile device (Para 49, it is implemented in the device AMID 110), wherein the posture sensor is configured to determine a posture of the subject (Para 49) during the second sampling interval (Para 69; although it does not explicitly mention a second sampling period, Pandia discloses a second sampling period and An teaches a physiological signal can be measured after an HS signal, which is implied to be a second time period) and provide an indication of the determined posture to the analysis component (Para 6 mentions that the sensed physiological signal, i.e. posture, may be used to assess therapy, so it will be sent to the analysis component).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a posture sensor as taught by An, in the invention of Pandia, in order to measure certain physiological parameters at a time of postural change (An; Para 107).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0066042 Pandia et al., hereinafter “Pandia”, in view of US 2017/0119273 Thakur et al., hereinafter “Thakur”, further in view of US 2018/0368765 Srivastava et al., hereinafter “Srivastava” (cited previously).
Regarding claim 7, Pandia discloses the analysis component (Figure 24, element 520) is configured to extract data from the physiological signals obtained by the medical device and the mobile device (Para 87 and Figure 5 show that extractions can be taken from the ECG and accelerometer data that are obtained using the medical and mobile devices). 
Pandia does not disclose determine a first timing fiducial and a second timing fiducial; determine a difference between the first timing fiducial and the second timing fiducial; and determine, based on the difference, a blood pressure measurement.
However, Srivastava discloses heart sound monitoring (Para 27) and teaches determine a first timing fiducial (Para 27; aortic valve closure time) and a second timing fiducial (Para 27; pulmonic valve closure time); determine a difference between the first timing fiducial and the second timing fiducial (Para 27; the different between sounds is detected); and determine, based on the difference, a blood pressure measurement (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated blood pressure as taught by Srivastava, in the invention of Pandia, in order to determine a medical condition (Srivastava; Para 6).
Regarding claim 13, Pandia discloses all the limitations of claim 11. 
Pandia does not disclose determining a first timing fiducial and a second timing fiducial, wherein the first timing fiducial corresponds to a first beat extracted from a physiological signal obtained by the medical device, and wherein the second timing fiducial corresponds to a second beat extracted from the physiological signal obtained by the mobile phone; determining a difference between the first timing fiducial and the second timing fiducial; and determining, based on the difference, a blood pressure measurement.
However, Srivastava  teaches determining a first timing fiducial (Para 27; aortic valve closure time) and a second timing fiducial (Para 27; pulmonic valve closure time), wherein the first timing fiducial corresponds to a first beat (Para 27, beat corresponding to aortic valve closure) extracted from a physiological signal obtained by the medical device (Para 27), and wherein the second timing fiducial corresponds to a second beat (Para 27, beat corresponding to pulmonic valve closure) extracted from the physiological signal obtained by the mobile phone (Para 27); determining a difference between the first timing fiducial and the second timing fiducial (Para 27; the different between sounds is detected); and determining, based on the difference, a blood pressure measurement (Para 27).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated blood pressure as taught by Srivastava, in the invention of Pandia, in order to determine a medical condition (Srivastava; Para 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0066042 Pandia et al., hereinafter “Pandia”, in view of US 2017/0119273 Thakur et al., hereinafter “Thakur”, further in view of US 2017/0231508 Edwards et al., hereinafter “Edwards” (cited previously).
Regarding claim 10, Pandia discloses all the limitations of claim 1. 
Pandia does not disclose a support device configured to communicate with the medical device and the mobile device and synchronize the medical device and the mobile device to a global resolution clock.
However, Edwards discloses a medical device (Para 107) that can be in communication with a mobile device (Para 123) and teaches a support device (Para 70) configured to communicate with the medical device and the mobile device (Para 120 and 123) and synchronize the medical device and the mobile device (Para 120 and 123) to a global resolution clock (Para 108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included time synchronization between the medical device and the mobile device, as taught by Edwards, in the invention of Pandia, in order to provide time synchrony in a manner so as to form a secure network that is dynamically reconfigurable (Edwards; Para 120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792